UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------x
PAUL THOMAS,

                      Plaintiff,

       -against-                                  MEMORANDUM AND ORDER
                                                  Case No. 17-CV-6084 (FB) (LB)
GOOD VISION TASTE, INC. d/b/a
SIGNATURE RESTAURANT,
FALADA LOUNGE, VLADISLAV
YUSUFOVA and DIANA YUSUFOVA,

                       Defendants.
----------------------------------------------x
BLOCK, Senior District Judge:

       Magistrate Judge Bloom issued a Report and Recommendation (“R&R”)

recommending that the defendants’ motion to vacate the default judgment against

them be denied. The R&R, issued at a status conference on the motion, advised

that objections were due within fourteen days and warned that “failure to file a

timely objection to this report waives any further judicial review.” Transcript of

Dec. 14, 2018, at 13. To date, no objections have been filed.

       Where clear notice has been given of the consequences of failure to object,

and there are no objections, the Court may adopt the R&R without de novo review.

See Thomas v. Arn, 474 U.S. 140, 149-50 (1985); Mario v. P & C Food Mkts., Inc.,

313 F.3d 758, 766 (2d Cir. 2002) (“Where parties receive clear notice of the

consequences, failure timely to object to a magistrate=s report and recommendation
operates as a waiver of further judicial review of the magistrate=s decision.”). The

Court will, however, excuse the failure to object and conduct de novo review if it

appears that the magistrate judge may have committed plain error. See Spence v.

Superintendent, Great Meadow Corr. Facility, 219 F.3d 162, 174 (2d Cir. 2000).

      No error, plain or otherwise, appears on the face of the R&R. Accordingly,

the Court adopts it without de novo review. The stay of execution ordered on

November 21, 2018, is lifted

      SO ORDERED.


                                             /S/ Frederic Block___________
                                             FREDERIC BLOCK
                                             Senior United States District Judge
Brooklyn, New York
April 3, 2019




                                         2
